The court had ample evidence on which to assess 15 points under the risk factor for drug or alcohol abuse. In any event, even without that assessment defendant would remain a level two offender, and we find no basis for a discretionary downward departure from his presumptive risk level (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). The mitigating circumstances cited by defendant were adequately taken into account by the risk assessment instrument. Concur — Tom, J.R, Sweeny, Renwick, Freedman and Manzanet-Daniels, JJ.